               Case 1:19-cv-12564-MBB Document 1-9 Filed 12/23/19 Page 1 of 1


Subject: ICE Clariﬁca+on Request FOIA Number 2020-ICFO-06994
Date: Wednesday, November 6, 2019 at 1:17:27 PM Eastern Standard Time
From: ice-foia@dhs.gov
To:      Daniel McFadden

                                     November 06, 2019

Dan McFadden
American Civil Liber+es Union of MassachuseTs
211 Congress Street
Boston, MA 02110

RE:   ICE FOIA Case Number 2020-ICFO-06994

This e-mail is in regards to your October 16, 2019 ICE FOIA request for various documents pertaining to the Warrant Service
Oﬃcer ("WSO") program (see request for details).

A[er careful review of your FOIA request, we determined that your request is too broad in scope, did not speciﬁcally iden+fy
the records which you are seeking, or only posed ques+ons to the agency. Records must be described in reasonably suﬃcient
detail to enable government employees who are familiar with the subject area to locate records without placing an
unreasonable burden upon the agency. For this reason, §5.3(b) of the DHS regula+ons, 6 C.F.R. Part 5, require that you
describe the records you are seeking with as much informa+on as possible to ensure that our search can locate them with a
reasonable amount of eﬀort. Whenever possible, a request should include speciﬁc informa+on about each record sought,
such as the date, +tle or name, author, recipients, and subject maTer of the records, if known, or the ICE program oﬃce you
believe created and/or controls the record. The FOIA does not require an agency to create new records, answer ques+ons
posed by requesters, or aTempt to interpret a request that does not iden+fy speciﬁc records.

Please resubmit your request containing a reasonable descrip+on of the records you are seeking. Upon receipt of a perfected
request, you will be advised as to the status of your request.

If we do not hear from you within 30 days from the date of this leTer, we will assume you are no longer interested in this FOIA
request, and the case will be administra+vely closed. Please be advised that this ac+on is not a denial of your request and will
not preclude you from ﬁling other requests in the future.



Sincerely,

ICE FOIA




                                                                                                                           Page 1 of 1
